Citation Nr: 1423891	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  05-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The issues of entitlement to service connection for back and ankle disabilities were granted in an October 2011 rating decision.  Service connection for a stomach disorder was granted in an August 2012 rating decision.  The Veteran has not appealed these decisions and therefore they are not before the Board.  

The Veteran requested a hearing before a Veterans Law Judge.  That hearing was scheduled in April 2014.  The Veteran did not appear, hence, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2013).  


FINDING OF FACT

The Veteran's left shoulder disability was not manifested in service or for many years thereafter, left shoulder arthritis was not shown until decades postservice, and any left shoulder disorder is less likely than not secondary to or aggravated by his service-connected right shoulder disability.   


CONCLUSION OF LAW

A left shoulder disability was neither incurred in nor aggravated by the Veteran's service, nor may left shoulder arthritis be presumed to have been so incurred, nor is any left shoulder disorder proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  In March 2006 he was provided notice how disability ratings and effective dates are determined.  The claim was readjudicated in an October 2011 supplemental statement of the case.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in March 2010 and June 2011.  There is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran claims entitlement to service connection for a left shoulder disability, to include secondary to his service-connected right shoulder disability.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes left shoulder arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran is claiming his left shoulder disability is secondary to his right shoulder disability.  The Veteran states that he is forced to overuse his left shoulder due to diminished use of his service-connected right shoulder.  Therefore, the Board must determine if there is entitlement to direct service connection, and if not, whether there is evidence of a nexus or relationship between the Veteran's service-connected right shoulder disability and any diagnosed left shoulder disability.  

There is no record of a left shoulder injury or disability in service. The Veteran's July 1979 discharge examination noted no left shoulder issues.  

Following a September 2004 private examination by Jai H. Lee, M.D., the Veteran was found to have degenerative changes, pain, decreased range of motion and impingement in both shoulders.  This is the first medical record concerning the Veteran's left shoulder after his service ended in 1979.  Hence, the disability on appeal was not found in service and was not diagnosed until almost 25 years after service.  This evidence preponderates against entitlement to service connection for a left shoulder disorder on a direct basis, as well as on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  

The Board must now turn to secondary service connection.  The Veteran was afforded VA examinations in March 2010 and June 2011.  

Following a March 2010 VA examination, a physician's assistant opined that the left shoulder degenerative joint disease was at least as likely as not caused by or a result of the Veteran's right shoulder disability.  The physician's assistant noted the event happened on duty around 1980, but did not specify what the event was.  The Board observes that the Veteran was discharged from active duty in August 1979, i.e., before 1980.  The examiner did note review of all available medical records and stated there was a gap between 1980 and 2003.  The rationale given for this opinion was that the Veteran had repeated medical care for his right shoulder while on active duty and that he had been seen since 2003 by a private practitioner for a bilateral shoulder disability.  

In contrast a June 2011 VA examination was conducted by a board certified physician.  That physician examiner acknowledged the Veteran's in-service right shoulder injury, but noted that the left shoulder disability appeared to be of gradual onset, first seen in 2004.  The physician noted that there was no record of a left shoulder injury in service.  The examiner opined that the left shoulder disability was not related to the right shoulder.  The examiner supported this negative nexus with the rationale that the shoulder is a non-weight-bearing joint, and therefore overuse of one extremity more than the other does not lead to degenerative changes.  He concluded that the left shoulder disability was not caused by or a result of the service-connected right shoulder.  

It is the Board's province to weigh the evidence.  Here, there are conflicting VA examination opinions.  The March 2010 physician assistant's opinion is not supported by rationale.  Instead, the opinion merely repeats the facts of treatment.  Furthermore, the opinion makes factual errors about the claim and does not provide any detail concerning the in-service event which it references.  

In contrast, the June 2011 opinion provided by a board certified physician is based on facts corroborated by the record and its strong rationale based on medical principle supports the conclusion of a negative nexus.  The physician, of course, has more extensive training than a physician's assistant, and unlike the March 2010 examination report, the June 2011 is factually accurate.  Therefore, the Board assigns the June 2011 greater probative weight.  

The Veteran has repeatedly stated his belief that his service-connected right shoulder disability caused his left shoulder disability.  While the Veteran is competent to note his experiences and symptoms, he does not have the education or training to offer a medical opinion addressing the etiology of his left shoulder degenerative joint disease, or how that disorder is related to any right shoulder disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran sought private treatment at least as early as 2004, but there is no private record of any opinion relating his left shoulder disability to service or to his right shoulder.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The claim is denied.


ORDER

Entitlement to service connection for a left shoulder disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


